Citation Nr: 1544584	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for psychiatric disability, to include PTSD.

3.  Entitlement to service connection for right ear hearing loss disability.  

4.  Entitlement to service connection for left ear hearing loss disability.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure, to include as secondary to psychiatric disability.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Concerning the issue as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include PTSD, a VA Form 21-0820, Report of General Information, dated in May 2010 and completed by RO personnel, stated that the Veteran wished to file an informal claim for service connection for depression.  Historically, a February 2006 rating decision denied the issue of entitlement to service connection for PTSD.  While the Veteran has now filed a claim for "depression", the Board finds that the issue on appeal is accurately characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include PTSD.  While the February 2006 rating decision only listed the issue of entitlement to service connection for PTSD, there was no clinical diagnosis at that time and only the Veteran's statements regarding psychiatric symptoms.  As a result, the Veteran's prior claim and current claim is considered a claim for service connection for psychiatric disability, however diagnosed.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) ("[...] the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.").  

The issues of entitlement to service connection for psychiatric disability, to include PTSD, entitlement to service connection for left ear hearing loss disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure, to include as secondary to psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2006 rating decision denied a claim of entitlement to service connection for PTSD, no new and material evidence was received within the one year period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision. 
 
2.  Evidence received since the February 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for psychiatric disability, to include PTSD.

3.  The competent evidence does not reflect a right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which denied a claim for service connection for PTSD, now framed as psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
2.  New and material evidence having been received; the claim of entitlement to service connection for psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for right ear hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action with respect to reopening the claim for service connection for psychiatric disability, to include PTSD, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to the issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Concerning the claim for service connection for right ear hearing loss disability, a June 2010 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The claims folder contains the Veteran's service treatment records and service personnel records.  The Veteran did not identify any post-service medical treatment-VA or otherwise.  However, the AOJ completed a search for VA medical treatment records and no progress notes were found.  In the remand portion below, the Board requests that the AOJ obtain all National Guard records.  However, a request for National Guard records does not impact the decision regarding the issue of entitlement to service connection for right ear hearing loss disability because the Veteran does not have a current disability.  Accordingly, the presence or absence of National Guard records from many years ago is not relevant to the issue.  The Board may proceed with a decision regarding the issue of entitlement to service connection for right ear hearing loss disability.  

In addition, the Veteran was provided a VA audiology examination in June 2010 with respect to the issue of entitlement to service connection for right ear hearing loss disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate as the examiner interviewed the Veteran and included the relevant audiometric findings found on examination.  The examination is adequate to determine that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).  The duty to assist the Veteran has been met.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence - Psychiatric Disability

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. 

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, a February 2006 rating decision denied a claim for service connection for PTSD.  The rating decision denied the issue of entitlement to service connection for PTSD because there was no clinical diagnosis of any disability, no evidence in the service treatment records, and no evidence of a stressor.  The February 2006 VA notice letter advised the Veteran of the rating decision and his appellate rights.  The Veteran did not appeal the decision, nor was new and material evidence received within the one-year period to appeal the determination.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the prior final February 2006 rating decision, the evidence included the Veteran's statements regarding his stressful experiences during active service, the service treatment records, and service personnel records.  

Evidence associated with the claims folder since the February 2006 rating decision includes the Veteran's statements, a VA audiology examination report, and a lay statement from the Veteran's wife regarding the Veteran's psychiatric symptoms.  The Board finds that the Veteran's statements constitute new and material evidence to reopen the claim of entitlement to service connection for psychiatric disability, to include PTSD.  The statements are "new" because they were not of record at the time of the February 2006 rating decision.  The statements are "material" because the Veteran provided more details regarding his in-service assault and the chronicity of his psychiatric symptoms since active service.  This evidence raises a reasonable possibility of substantiating the claim in that it provides a more complete picture regarding the origin of the in-service injury or "event."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Further, the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for psychiatric disability, to include PTSD, and the claim is reopened.

Service Connection- Right ear hearing loss disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current right ear hearing loss is related to active service. 

The record is absent for any demonstration of a right ear hearing loss disability for VA compensation purposes.  A hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence does not reflect any right ear hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

In this respect, the Veteran was provided a VA audiology examination in June 2010.  The audiometric findings for the right ear were as follows: 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  The speech recognition score was 96 percent.   The evidence does not reflect a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385. 

The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA compensation purposes requires medical testing as defined by 38 C.F.R. § 3.385, i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a right ear hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of demonstration of a right ear hearing loss disability, the Board need not address the other criteria to establish service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for psychiatric disability, to include PTSD, is reopened.

Entitlement to service connection for right ear hearing loss disability is denied.  


REMAND

Concerning the claim for service connection for psychiatric disability, to include PTSD, the Veteran must be provided a VA notice letter with respect to PTSD based on personal assault.  The Board also finds that the Veteran must be provided a VA examination.  38 C.F.R. § 3.159 (c)(4).  The Veteran stated that he experienced chronic psychiatric symptoms since he was assaulted during active service.  The Veteran's wife also attested to his chronic symptoms and the Veteran is considered competent to report his lay-observable symptoms.  A VA examination is required.

Next, the Veteran contends that his left ear hearing loss disability is related to in-service noise exposure from aircrafts.  The June 2010 VA examination report shows a current left ear hearing loss disability for VA compensation purposes.  An addendum opinion dated in April 2011 noted that the Veteran's separation physical in 1971 was normal and the enlistment physical in 1972 was normal.  The VA examiner opined that based on evidence in the claims folder, it was "not likely that" the Veteran acquired any hearing loss while in active military duty.  The Board finds that the VA examiner's rationale is inadequate.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this respect, the VA examiner did not discuss any of the Veteran's statements regarding his in-service noise exposure, which he is competent to report.  A new opinion is required.  

Review of the Veteran's service medical treatment records shows that the Veteran completed an enlistment examination report in December 1972 for entry into the National Guard.  The Board finds that the National Guard records must be requested as such records may have evidence relevant to the issues on appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the issue of entitlement to service connection for psychiatric disability, to include PTSD, is being remanded for additional development, the Board must defer adjudication of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure.  This is so because the Veteran has claimed that his high blood pressure is related to stress and depression.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's National Guard/Reserve medical and personnel records, to include, but not limited to, contacting the National Personnel Records Center, Records Management Center, the National Guard, and any other appropriate source.  Document all efforts to locate the records and contact the Veteran accordingly.

2.  Send the Veteran a notice letter in connection with his claim for service connection for psychiatric disability, to include PTSD.  The letter must comply with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

 a.  Identify all current psychiatric disabilities. 

 b.  For each psychiatric diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to his active service.

c.  If the examiner provides a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any diagnosed PTSD is related to personal assault and/or any other in-service stressor.

A rationale must be provided for any opinions reached.

4.  Return the claims folder to the examiner who provided the April 2011 addendum opinion regarding the nature and etiology of the left ear hearing loss; or to another suitably qualified examiner.  The examiner must review the claims folder and note that such a review was accomplished. 

Following review of the claims folder, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or higher) that the Veteran's left ear hearing loss is related to active service? 

Rationale must be proffered for any opinion reached.  In providing the rationale, the examiner must discuss the Veteran's report of sustaining acoustic trauma in service due to proximity to aircraft noise.
 
5.  Thereafter, to include any other additional development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be provided an opportunity to respond.  The case should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


